Citation Nr: 0513941	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a liver disease, to 
include as due to in-service treatment of 
hypercholesterolemia.

2.  Entitlement to service connection for traumatic arthritis 
of the cervical spine.

3.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease and 
arthritis of the lumbosacral spine.

4.  Entitlement to service connection for hearing loss of the 
right ear.

5.  Entitlement to service connection for arthritis of the 
shoulders, wrists, knees, and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, in pertinent part, denied service 
connection for hearing loss, right ear; traumatic arthritis 
of the cervical spine; degenerative disc disease of the 
lumbosacral spine; arthritis of the wrists, shoulders, knees, 
and left ankle; and for liver parenchymal disease with 
hypercholesterolemia.  

The issue of entitlement to service connection for a liver 
disease, to include as due to in-service treatment of 
hypercholesterolemia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's minimal traumatic arthritis of C3 and C4 is 
linked to an injury sustained while on active duty.  

3.  The veteran's service medical records show no evidence of 
a low back disability; the earliest medical evidence of a low 
back disability, to include degenerative disc disease and 
arthritis of the lumbosacral spine, is dated more than one 
year post-service; the only competent opinion that addresses 
the question of a link between a current low back disability 
and service goes against the contended causal relationship.  
  
4.  The veteran's service medical records reveal no evidence 
of right ear hearing loss; the post-service medical evidence 
fails to show a hearing loss disability of the right ear as 
defined by the applicable VA regulation.  

5.  The veteran's arthritis of the both knees is linked to 
in-service trauma.

6.  The veteran's service medical records show no evidence of 
a disability of either shoulder, either wrist, or left ankle; 
there is no post-service medical or X-ray evidence of a 
current disability of either shoulder, either wrist, or left 
ankle, to include arthritis.  


CONCLUSIONS OF LAW

1.  Service connection for post-traumatic arthritis of C3 and 
C4 is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R.§ 3.303 (2004).

2.  Service connection for a low back disability, to include 
degenerative disc disease and arthritis of the lumbosacral 
spine, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.303, 
3.307, 3.309 (2004).

3.  Service connection for a claimed hearing loss disability 
of the right ear is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

4.  Service connection for arthritis of both knees is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 
3.303 (2004).

5.  Service connection for claimed arthritis of the wrists, 
shoulders, and left ankle is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§ 3.303 
(2004).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 1999 and September 2001 rating 
decisions; the March 2000 Statement of the Case; the May 2002 
and September 2002 Supplemental Statements of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims for service connection for traumatic arthritis of 
the cervical spine; degenerative disc disease of the 
lumbosacral spine; hearing loss of the right ear; arthritis 
of the shoulders, wrists, knees, and ankles, and complied 
with VA's notification requirements.  The Statement of the 
Case and Supplemental Statement of the Case set forth the 
laws and regulations applicable to the veteran's claims.  
Further, letters from the RO to the veteran dated February 
2001 and April 2004 informed him of the types of evidence 
that would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for traumatic arthritis of the cervical spine; 
degenerative disc disease of the lumbosacral spine; hearing 
loss of the right ear; arthritis of the shoulders, wrists, 
knees, and ankles, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in February 2001, prior to the September 2001 RO 
rating decision.  Moreover, VCAA notice was provided to the 
veteran a second time in April 2004.   

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the April 2004 VCAA notice specifically states 
that "If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  As such, the Board finds that 
the appellant was fully notified of the need to give to VA 
any evidence pertaining to his claims.  Furthermore, in its 
VCAA notice and Statements of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
February 2001 and April 2004 correspondence and asked him to 
identify all medical providers who treated him for traumatic 
arthritis of the cervical spine; degenerative disc disease of 
the lumbosacral spine; hearing loss of the right ear; 
arthritis of the shoulders, wrists, knees, and ankles.  The 
RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in April 2001, which included opinions addressing the 
contended causal relationships.  The Board finds this 
examination, when considered with the other relevant medical 
evidence of record, to include the veteran's service medical 
records, provides sufficient findings upon which to resolve 
the issues addressed in this appellate decision.  There is no 
further duty to provide another examination or medical 
opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran testified at a September 2004 Travel Board 
hearing that while he was aboard the U.S.S. Proteus on its 
way from the Philippines to Guam, the ship went through a 
typhoon.  He believes that this occurred sometime between 
1986 and 1989.  He testified that he was sleeping on the 
middle rack when the ship took a hard roll to the starboard 
side and threw him out of his rack.  He claims to have 
"landed butt first into this large steel trash can" and it 
hurt his lower back.  He claims to have been stuck in the 
trashcan and someone had to come help him out of it.  The 
veteran has submitted a lay statement from J.W. (a fellow 
soldier) substantiating the injury.  The veteran believes 
that that is when he injured his lower back at L4 and L5.  He 
asserts that treatment has included steroid injections times 
4, anti-inflammatory medication, and physical therapy.  
    
He also testified that during a martial arts class, he 
sustained an injury to either his cervical or thoracic spine 
when he landed flat on his back onto concrete.  He alleges 
that he remained unconscious for a few minutes.  He states 
that he was treated with anti-inflammatories and prescribed 
Neurontin, Motrin, and Celebrex.  He states that he has a 
slipped disc and osteoarthritis (though he thinks that the 
arthritis is more in his extremities than in his spine).  

He stated that his right ankle was broken in 1980 during a 
softball game.  The VA hospital inserted a 3.5 inch screw 
that remains there to this day.  He has not been told that he 
has rheumatoid arthritis, but he believes he was told he has 
osteoarthritis, and post-traumatic arthritis in his back.  

The veteran is already service connected for hearing loss of 
the left ear.  He stated that he has diminished hearing in 
both ears.  He testified that he was in the aircrew for two 
years and he was grounded from flying as a result of problems 
with his inner ears.  He stated that the problem began in 
Sicily when he started to experience airsickness.  He was 
told that the airsickness was due to an inner ear problem.  
He denies having had any ruptured eardrums and also denies 
exposure to excessive noise after service.      

The service medical records reflect that the veteran 
underwent examinations in October 1981, October 1982, April 
1983, February 1984, January 1988, and March 1994.  He also 
underwent a separation examination in February 1996.  Upon 
each clinical evaluation, the veteran was found to have 
normal upper and lower extremities, as well as a normal spine 
and other musculoskeletal system.  In conjunction with each 
examination, the veteran completed a report of medical 
history.  In each report, the veteran indicated that he has 
never had any hearing loss, back pain, arthritis, a painful 
or "trick" shoulder, or a "trick" or locked knee.  With 
the exception of the January 1988 report, the veteran also 
indicated in each report that he did not have any swollen or 
painful joints.  (In the January 1988 report, in which he did 
indicate painful joints, he specified that the painful joint 
was his right ankle with open reduction internal fixation 
screws in place.  The veteran is already service connected 
for post-operative healed fracture with metallic screw, right 
medial malleolus with post-traumatic arthritis, right ankle).  

The veteran underwent a VA examination in February 1999.  The 
veteran complained of bearable wrist pain; constant waxing 
and waning relieved partially with NSAID; and ankle pain with 
motion especially when climbing stairs, and aggravated by 
cold weather.  The clinician found that the veteran was fully 
functional; that his wrist pain was bearable; and that his 
right shoulder and ankle pain were not incapacitating.  Upon 
examination, the clinician found that the veteran's range of 
motion was not limited by pain.  The clinician also noted 
that the veteran had a normal gait.  The clinician opined 
that the veteran had degenerative joint disease of the right 
shoulder, wrist, and ankles.  However, the clinician noted, 
"the diagnosis of degenerative arthritis or post-traumatic 
arthritis of a joint requires X-ray confirmation."  X-rays 
taken the same day as the examination revealed normal wrist 
joints and ruled out degenerative joint disease and 
arthritis.  Likewise, X-rays of the veteran's ankles revealed 
the aforementioned metallic screw as the only abnormality 
(otherwise normal right and left ankles), and ruled out 
degenerative joint disease and arthritis.  X-rays of the 
veteran's right shoulder were not taken at this time.  
    
The veteran has submitted a medical certificate from Dr. 
E.B.T. dated June 2000, in which he states that he has been 
treating the veteran since September 1999 for degenerative 
joint disease of the right knee and for degenerative disc 
disease L4-L5.  He notes that these diagnoses can be 
secondary from chronic stress of the knee and back such as in 
lifting heavy objects and prolonged walking.  He has also 
submitted an October 1999 MRI that reveals degenerative disc 
disease at L4-L5; a September 1999 x-ray that reveals slipped 
discs at L4-L5 and L5-S1, degenerative arthritis especially 
at T7 through T10, and spina bifida at L5; x-rays showing the 
beginning of osteoarthritis in the right knee and ankle; and 
an October 1999 MRI showing minimal joint fluid in the 
prestyloid recess of the right wrist.  

The veteran underwent several VA examinations in April 2001.  
He complained of mild to moderate pain once a week in his 
shoulders, wrists, knees, and ankles (especially the right 
ankle).  The veteran stated that he had been wearing a brace 
on his right knee for approximately a year.  Upon 
examination, the veteran's left knee showed slight tenderness 
and slight pain on full range of motion.  However, there was 
no swelling, and full range of motion was possible.  The 
veteran's left knee showed slight to moderate tenderness, no 
swelling, and slightly limited range of motion due to pain.  
X-rays revealed minimal arthritic change, equal in the left 
and right knee.  No traumatic residual was noted.  The 
clinician diagnosed the veteran with minimal degenerative 
joint disease (probably related to military duties).  

Upon examination of the ankles, the clinician noted slight 
tenderness on each ankle, and no swelling in either ankle.  
For the left ankle, there was full range of motion, although 
there was some slight pain.  In the right ankle, the veteran 
had slight limitation of motion and pain at the extremes.  
The clinician noted the veteran's healed scar (a residual of 
surgery).  X-rays revealed a very slight deformity of the 
right medial malleolus with fixating screw.  There were no 
gross chronic arthritic changes.  The left ankle was 
unremarkable.  The clinician noted that there was no 
arthritis by x-ray in either ankle joint.  

Examination of the shoulders showed slight tenderness (more 
on the right), no swelling, full range of motion (even on 
flare-ups) with slight pain.  X-rays revealed no significant 
findings in the glenohumeral or acromiclavicular joints.  
Examination of the wrists showed slight tenderness (more on 
the right), full range of motion (even on flare-ups) with 
slight pain on the right.  X-rays revealed essentially normal 
structures for both wrists.  

The veteran also complained of slight to moderate daily neck 
and back pain (primarily on the low back).  He attributed his 
low back pain to a 1989 accident in which he fell onto his 
buttocks while on the ship.  He attributed his neck and upper 
back pain to a 1987 fall sustained during a bad roll in a 
martial arts class.  He uses a cane and a low back brace.  

Examination of the cervical spine revealed slight tenderness, 
no swelling, and full range of motion (even during flare-ups) 
with slight pain.  X-rays were generally unremarkable except 
for slight focal hypertrophic arthritis in the apophyseal and 
uncovertebral joints at C3-C4.  The impression was of minimal 
arthritis, suggestive of old trauma.  

Examination of the thoracic spine showed no tenderness, 
swelling, muscle spasms, or pain on movement.  X-rays showed 
very slight marginal hypertrophy on the vertical bodies, and 
very slight biconvexity of the disc spaces particularly in 
the thoracolumbar segment.  Anterior and posterior elements 
were intact.  

Examination of the lumbar spine revealed slight to moderate 
tenderness and slight muscle spasms.  The veteran had slight 
limitation of motion with pain at the extremes.  X-rays 
revealed slight biconvex widening of the disc spaces, and 
unfused but only slightly separated posterior arches of L5 
and S1.  The rest of the study was normal and the impression 
was of minimal degenerative change, and spina bipida at L5 
and S1.  

The clinician diagnosed minimal degenerative discopondylosis 
of the thoracic spine (probably not related to military 
duties); minimal degenerative disc disease of the lumbosacral 
spine with possible disc herniation at L5-S1 (probably not 
related to military duties); and minimal traumatic arthritis 
at C3-C4 (probably related to his fall injury during military 
service).       

The veteran also complained of hearing loss due to exposure 
to aircraft and weapons while in service.  Upon examination, 
right ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 20, 15, 
20, 15, and 25 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 20, 20, 25, 25, and 40 
decibels, respectively.  His speech recognition scores were 
100% bilaterally.  These findings show normal hearing 
thresholds in the right ear, and mild sensorineural loss at 
high frequencies for the left ear.  The veteran has already 
been service connected for sensorineural hearing loss of the 
left ear. 

The veteran also submitted a report from Dr. R.M.D. in which 
she states that she has treated the veteran since January 
2002.  She states that the veteran underwent an MRI of the 
whole spine in March 2002 that showed 1) posterior disk 
herniation, left postero-lateral at C3-C4, central at C4-C5 
and right postero-lateral at C5-C6, with slight spinal canal 
narrowing, 2) right postero-lateral disk herniation at T7-T8 
and T8-T9 with mild cord indentation at the former level and 
3) desiccated disk at L3-L4 and L4-L5, central posterior disk 
herniation is seen at L4-L5 with moderate canal stenosis.  
She further stated that in April 2002, the veteran sought 
treatment for knee pain with limited range of motion, 
crepitations, minimal swelling and tenderness of both knees.  
He was scheduled for an arthroscopy, with simultaneous 
intrathecal hydrocortisone injections.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, if certain chronic 
diseases, to include arthritis and sensorineural hearing 
loss, become manifest to a degree of l0 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Arthritis: Cervical spine
The veteran contends that he sustained an injury to his 
cervical spine during a martial arts class when he landed 
flat on his back onto concrete.  He testified that he 
remained unconscious for a few minutes and was then treated 
with anti-inflammatories, Neurontin, Motrin, Celebrex, and 
physical therapy.  He has since been told that he has 
osteoarthritis.  According to the medical history provided by 
the veteran at his April 2001 VA examination, the incident 
occurred in 1989.    

The service medical records, to include reports of 
examinations in March 1994 and upon separation from service 
in February 1996, show no complaints, symptoms, diagnoses, or 
treatment for any neck or cervical spine injury or 
disability.  However, the veteran's April 2001 VA examination 
x-rays showed slight focal hypertrophic arthritis in the 
apophyseal and uncovertebral joints at C3-C4 suggestive of 
old trauma.  Furthermore, the Board notes that the clinician 
who performed the clinical evaluation at that time reviewed 
the claims file and diagnosed minimal traumatic arthritis at 
C3-C4 probably related to his fall injury during military 
service.  (Emphasis added.)  While there is no indication in 
the service medical records of the veteran's alleged injury, 
the old traumatic changes of C3 and C4 were demonstrated less 
than 5 years after service and there is lay evidence to 
support the veteran's claim that he sustained a relevant 
injury during service.  Specifically, a fellow soldier (JW) 
noted that the veteran did fall while on active duty, which 
is essentially consistent with the veteran's allegation that 
he sustained neck and back trauma due to a fall, and JW also 
recalled that the veteran did not go to sick bay as a result 
of the incident.   

The Board finds that the medical and lay evidence support the 
veteran's claim that his arthritis of C3 and C4 is due to in-
service trauma.  Accordingly, service connection for 
arthritis of C3 and C4 is warranted. 

Degenerative disc disease: Lumbosacral spine
The veteran contends that he sustained an injury to his lower 
back sometime between 1986 and 1989 when he fell into a 
trashcan during a typhoon.  Since then he claims to have 
undergone steroid injections four times, has been prescribed 
anti-inflammatories, and done physical therapy.  

As previously noted, the veteran underwent numerous 
examinations while in service, including one in January 1988, 
one in March 1994, and his separation examination in February 
1996.  However, the extensive service medical records fail to 
show evidence of a back disability.  Furthermore, the 
examinations conducted in January 1988, March 1994, and 
February 1996 yielded normal results and the veteran himself 
filled out a report of medical history in conjunction with 
each of his medical examinations.  In each report of medical 
history, the veteran indicated, by checked box, that he has 
never had recurrent back pain or arthritis.  However, while 
there is no mention of the alleged incident throughout the 
service medical records, as noted above, there is lay 
evidence to support the veteran's allegation of an in-service 
back injury and that the veteran did not go to sick bay as a 
result of the incident.   

At the veteran's April 2001 VA examination, the clinician 
noted slight to moderate tenderness of the lumbar spine, 
slight muscle spasms, and slight limitation of motion with 
pain at the extremes.  X-rays revealed minimal degenerative 
discopondylosis of the thoracic spine and minimal 
degenerative disc disease of the lumbosacral spine with 
possible disc herniation at L5-S1.  Thus there is ample 
medical and X-ray evidence of a current low back disability.  
However, the only competent evidence that addresses the 
question at hand, whether such disability is linked to 
service, goes against the claim.  Specifically, unlike with 
the veteran's cervical spine disability, the clinician who 
examined the veteran and reviewed the claims file in April 
2001 opined that the veteran's low back disability was 
probably not related to his military duties.     

The Board notes that the veteran has submitted a medical 
certificate from Dr. E.B.T. dated June 2000, in which he 
states that he has been treating the veteran since September 
1999 for degenerative disc disease L4-L5.  However, even 
assuming that arthritis was present at this time (subsequent 
X-ray evidence does show arthritis, in addition to confirming 
degenerative disc disease), this still places the disability 
beyond the one year presumptive service period for arthritis, 
and Dr. E.B.T.'s medical certificate fails to link the 
veteran's low back disability, to include degenerative disc 
disease to an in-service injury.  Instead, he notes only that 
the degenerative disc disease can be secondary to chronic 
stress such as in lifting heavy objects and prolonged 
walking.  

As to the veteran's lay contention that his current 
lumbosacral spine disability was caused by an in-service 
incident, the Board notes that as a lay person, he is not 
competent to offer opinions on causation, and that the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the evidence is against the claim for 
service connection for    a low back disability, to include 
degenerative disc disease and arthritis of the lumbosacral 
spine, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Hearing loss: Right ear
As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Board notes that the veteran's most 
recent audiological examination revealed that right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 20, 15, 20, 15, and 25 
decibels, respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured at 20, 20, 25, 25, and 40 decibels, 
respectively.  Speech recognition scores were 100% 
bilaterally.  These findings show normal hearing thresholds 
in the right ear, and mild sensorineural loss at high 
frequencies for the left ear.  The veteran has already been 
service connected for sensorineural hearing loss of the left 
ear.  

The veteran's level of hearing in his right ear does not meet 
the requirements set forth in 38 C.F.R. § 3.385 for a hearing 
loss disability.   

As the preponderance of the evidence is against the claim for 
service connection for    right ear hearing loss, the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Arthritis: shoulders, wrists, right knee, and ankles  
The service medical records reflect that the veteran 
underwent examinations in October 1981, October 1982, April 
1983, February 1984, January 1988, and March 1994.  He also 
underwent a separation examination in February 1996.  Upon 
each clinical evaluation, the veteran was found to have 
normal upper and lower extremities, as well as a normal 
musculoskeletal system.  In conjunction with each 
examination, the veteran completed a report of medical 
history.  In each report, the veteran indicated that he has 
never had any arthritis, painful or swollen joints (with the 
exception of his right ankle; service connection is already 
in effect for that joint), a painful or "trick" shoulder, 
or a "trick" or locked knee.  

At his April 2001 VA examination, the veteran's left knee 
showed slight to moderate tenderness and slight pain on full 
range of motion.  X-rays revealed minimal arthritic change, 
equal in the left and right knee.  No traumatic residual was 
noted.  The clinician diagnosed the veteran with minimal 
degenerative joint disease and opined that it was probably 
related to military duties.  While the service medical 
records show no disability of either knee, as noted above, 
the veteran did sustain an injury during service, albeit 
apparently involving primarily his neck and back, he has been 
treated for arthritis of the right knee since September 1999 
(just over three years post-service), his left knee arthritis 
was shown less than 5 years post-service, and the only 
competent opinion that addresses the claimed causal 
relationship supports the veteran's claim that his bilateral 
knee arthritis is probably linked to service.  Under these 
circumstances, the Board finds that service connection for 
bilateral knee arthritis is warranted.

Upon examination of the ankles, the clinician noted slight 
tenderness, no swelling, and full range of motion (albeit 
with slight pain).  X-rays revealed that the left ankle was 
unremarkable.  The clinician noted that there was no 
arthritis.   

Examination of the shoulders showed slight tenderness (more 
on the right), no swelling, full range of motion (even on 
flare-ups) with slight pain.  X-rays revealed no significant 
findings in the glenohumeral or acromiclavicular joints.  
Examination of the wrists showed slight tenderness (more on 
the right), full range of motion (even on flare-ups) with 
slight pain on the right.  X-rays revealed essentially normal 
structures for both wrists.  

The Board acknowledges the February 1999 VA examination in 
which the examiner gives a clinical diagnosis of degenerative 
joint disease of the right shoulder, wrist, and ankles.  
However, the clinician also noted "the diagnosis of 
degenerative arthritis or post-traumatic arthritis of a joint 
requires X-ray confirmation."  X-rays taken the same day as 
the examination specifically ruled out degenerative joint 
disease and arthritis in the veteran's wrists and ankles.  In 
April 2001, X-rays specifically ruled out post traumatic 
arthritis and yielded normal results.    

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In the absence of medical evidence 
(supported by X-ray findings) of arthritis of the veteran's 
wrists, shoulders, or left ankle, service connection for 
these claimed disabilities is not warranted. 

As the preponderance of the evidence is against the claims 
for service connection for arthritis of the wrists, shoulders 
and left ankle, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for post-traumatic 
arthritis of C3 and C4 is granted.

Entitlement to service connection for a low back disability, 
to include degenerative disc disease and arthritis of the 
lumbosacral spine is denied.

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for arthritis of the 
shoulders, wrists, and left ankle is denied.  

Entitlement to service connection for arthritis of both knees 
is granted.


REMAND

The veteran testified at a September 2004 Travel Board 
hearing that he began taking Lescol medication as treatment 
for high cholesterol while he was in service.  His treatment 
lasted for over seven years and his cholesterol could not be 
controlled by a modified diet.  He contends that he developed 
a liver disease as a result of the treatment.  He also 
contends that he was exposed to radiation, asbestos, and 3-
HEPT while in service.  He contends that his cholesterol 
levels began to rise after having been exposed to the 3-HEPT 
and that the Navy discontinued the use of 3-HEPT since it was 
deemed too hazardous.   The Board notes that the service 
medical records reflect that the veteran was indeed treated 
for hypercholesterolemia and that his liver function tests 
became elevated soon afterwards.  Elevated liver function 
tests (LFTs) are noted throughout the service medical 
records, including the veteran's February 1996 separation 
examination, where the clinician recommended annual LFTs, 
cholesterol classes, and continued cholesterol monitoring.  
An April 1996 medical report further reflects that he was 
treated for hyperlipoidemia and was on medication for it.  
The clinician noted that the medication coincided with the 
veteran's elevated LFTs and that there was no other 
significant reason for the elevated LFTs.  However, when the 
veteran was taken off the medication, the level of his LFTs 
did not decrease.  The service medical records also indicate 
that the veteran was exposed to 3-HEPT.  

In view of the foregoing, the Board finds that an examination 
that includes an opinion addressing the contended nexus 
between a current liver disease and service is warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for a 
liver disease, to include as due to 
treatment for hypercholesterolemia and 
exposure to 3-HEPT, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim. 

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of any liver disability that may 
be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
disability of the veteran's liver that is 
currently present began during service or 
is causally linked to any incident of 
service, to include medical treatment for 
the veteran's hypercholesterolemia, and 
exposure to 3-HEPT.  The clinician is 
advised that an opinion of "more 
likely" or "as likely" would support 
the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a liver 
disease, to include as due to in-service 
treatment of hypercholesterolemia and 
exposure to 3-HEPT, with consideration of 
all of the evidence obtained since the 
issuance of a supplemental statement of 
the case in September 2002.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the September 
2002 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


